Citation Nr: 1750381	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus.  

3.  Entitlement to an effective date earlier than March 17, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial increased rating in excess of 30 percent for service-connected PTSD prior to December 7, 2011, and to a rating in excess of 50 percent thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2009 (PTSD, diabetes mellitus, peripheral neuropathy) and January 2012 (TDIU) rating decisions by a Department of Veterans Affairs (VA) Regional Office.  

The Board observes that the Veteran has added private medical records to the claims file since the issuance of the January 2016 Supplemental Statement of the Case that have not been initially reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Board is granting the Veteran's claim for service connection for diabetes mellitus, and the records are not pertinent to the Veteran's claim for an earlier effective date for the award of service connection for PTSD, as they do not contain any information that has a bearing on his claim.  As such, it is not necessary to refer this evidence to the AOJ, and the Board may proceed to adjudicate these claims without initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c).  

In January 2016, during the pendency of the appeal, the RO increased the evaluation for the Veteran's PTSD from 30 to 50 percent, effective December 11, 2011.  As the grant of a 50 percent rating, effective December 11, 2011, does not constitute a full grant of the particular benefit sought, the issue of entitlement to an initial increased rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
The Board notes that even though a 100 percent schedular rating is in effect for service-connected coronary artery disease (CAD), effective March 21, 2016, VA must still consider the Veteran's claim of entitlement to a TDIU.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on another service-connected disability may form the basis for an award of special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability to qualify for SMC under 38 U.S.C.A. § 1114 (s) by having an "additional" disability of 60 percent or more).  However, the Board notes that for the period beginning March 21, 2016, consideration of entitlement to a TDIU must exclude consideration of service-connected CAD, as this disability has been rated at 100 percent since that date.  

The issues of entitlement to service connection for peripheral neuropathy, to an increased rating for PTSD, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service.  

2.  The Veteran's diabetes mellitus is presumed to be causally and etiologically related to in-service herbicide exposure.  

3.  In a March 2009 rating decision, the RO granted entitlement to service connection for PTSD, effective March 17, 2008, the date that the Veteran filed a claim for VA compensation benefits via a VA Form 21-526.  

4.  There is no record of a formal or informal claim, or any communication evidencing an intent to apply for, or a belief in entitlement to, service connection for PTSD prior to March 17, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  See 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2017).  

2.  The criteria for an effective date earlier than March 17, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2017); 38 C.F.R. §§ 3.1, 3.155 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to his claim for an earlier effective date for the award of service connection for PTSD.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the Scott to duty to assist argument).  
II.  Entitlement to Service Connection

	Legal Criteria

In general, to establish entitlement to service connection, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309(e) must be manifest to a degree of 10 percent or more at any time after service).  

For the purposes of 38 C.F.R. § 3.307, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  The Board notes that Agent Orange is generally considered an herbicide agent and will be considered as such in this decision.  

Determinations regarding service connection are based on a review of all of the evidence in the record.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for diabetes mellitus on account of exposure to Agent Orange while serving in the Republic of Vietnam.  The Veteran's personnel records reflect that he served in the Republic of Vietnam from January 1967 to February 1968, and as such, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Private medical records from American Family Care indicate that that the Veteran was prescribed Metformin for impaired fasting glucose in January 2008.  The Veteran was afforded VA diabetes examinations in July 2008 and December 2011.  Neither examiner found that the Veteran had a current diagnosis of diabetes mellitus.  Instead, based on fasting glucose levels of 114 and 108 mg/dL respectively, the examiners gave diagnoses of impaired fasting glucose.  Following the December 2011 VA examination, the Veteran was admitted to St. Vincent's Hospital for several days after presenting to the emergency department lethargic and profoundly weak.  During his admission, his blood glucose levels were tested numerous times and showed random blood glucose levels as high as 476 mg/dL.  Upon review of the blood glucose testing reports, it also appears that the Veteran had fasting blood glucose levels of 134 or higher on two separate occasions.  On discharge from the hospital, the Veteran was given a diagnosis of diabetes mellitus.  It was noted that his blood sugars were well-controlled on Metformin and that he went home on his regular Metformin dosage.  

Because the record shows that the Veteran was given a diagnosis of diabetes mellitus following multiple blood glucose tests that indicated fasting blood glucose levels of 126 mg/dL or higher on two separate tests, the evidence is at least in relative equipoise as to whether the Shedden element of a current disability has been met.  See 381 F.3d at 1167; see also Gilbert, 1 Vet. App. at 54.  Moreover, given the Veteran's treatment for diabetes mellitus with an oral glycemic agent, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

III.  Entitlement to an Earlier Effective Date

	Legal Criteria

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(b)(2)(i).  

Thus, in general, except as otherwise provided, the effective date of an award of compensation based on an original claim for service connection will be the date VA receives the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA amended its regulations on March 24, 2015, to require that all claims governed by VA's regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance, and the regulations in effect prior to March 24, 2015, will be applied.  

At the time of the March 2009 rating decision granting service connection for PTSD, VA regulations defined "claim" as a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  Additionally, any communication or action from a claimant, his representative, a Member of Congress, or some person acting as next of friend who was not sui juris, which indicated an intent to apply for one or more benefits under laws administered by VA, could be considered an informal claim by VA.  See 38 C.F.R. § 3.155(a) (2009).  While no set form was required for informal claims, it was required that an informal claim identify the benefit sought.  Id.  

	Factual Background and Analysis

The Veteran seeks an effective date earlier than March 17, 2008, for the award of service connection for PTSD.  

The Veteran applied for service connection for PTSD via a VA Form 21-526 that includes a date stamp showing that it was received by the RO on March 17, 2008.  In his application, the Veteran noted that he started having symptoms of PTSD during his last year of service, but he did not seek treatment until 1972 because he did not know what PTSD was.  The Veteran also wrote that an informal claim was sent on February 27, 2008.  

A review of the record shows no indication of any formal or informal claims for service connection dated prior to March 17, 2008, to include any informal claim received on or around February 27, 2008.  

Upon consideration of the record and applicable regulations, the Board concludes that the Veteran is not entitled to an effective date earlier than March 17, 2008, for the award of service connection for PTSD.  

As noted above, the Veteran submitted a claim for service connection for PTSD via a VA Form 21-526 that was received by the RO on March 17, 2008.  Prior to the March 17, 2008, there is no earlier communication or action evidencing that the Veteran intended to apply for, or expressed a belief in entitlement to, service connection for PTSD.  As such, there is no record of a formal or informal claim for service connection for PTSD.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  Accordingly, the earliest effective date for the award of service connection for PTSD is March 17, 2008, the date that VA received the Veteran's claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (2017).  

The Board acknowledges that the Veteran's March 17, 2008 claim includes a notation that an informal claim for benefits was sent on February 27, 2008.  In this regard, there is a presumption of regularity that applies to VA processes and procedures, under which it may be assumed that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (providing that the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties).  Thus, had the Veteran sent an informal claim for VA compensation benefits on February 27, 2008, the Board can presume that it would have been handled appropriately and would therefore be contained in the claims file, absent clear evidence to the contrary.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010) (stating that the presumption of regularity indicates that if a motion had been filed with the Board, the Board, acting in its regular course of business and following its regular process, would have placed it in the claims file).  Although this presumption is rebuttable, it is not rebutted here.  Specifically, the Veteran's notation that he sent an informal claim, without more, does not rise to the level of clear evidence showing that an informal claim was sent on February 27, 2008.  Accordingly, despite the Veteran's contention that he sent an informal claim for VA compensation benefits on February 27, 2008, without clear evidence to the contrary, the Board must presume that any such claim would be associated with the claims file.  

The Board acknowledges that the Veteran maintains that he began to experience symptoms of PTSD during his last year of active service and that the record reflects treatment for psychiatric symptoms as early as 1973.  To the extent that the Veteran asserts that an earlier effective date is warranted on the basis of equity, the Board is bound by law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In summary, for the reasons set forth above, the Board concludes that the most probative evidence of record weighs against a finding that an effective date earlier than March 17, 2008, is warranted for the award of service connection for PTSD.  Therefore, the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for diabetes mellitus is granted.  

Entitlement to an effective date earlier than March 17, 2008, for the award of service connection for PTSD is denied.  


REMAND

Before a decision can be reached on the instant claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Service Connection: Peripheral Neuropathy

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to his service-connected diabetes mellitus.  Private medical records from the Alabama Neurological Institute indicate that in October 2008, the Veteran was evaluated for possible peripheral neuropathy based on his reports of having achy sensations in both legs, in addition to occasional cold, tingling, and/or burning sensations in his feet.  An ankle brachial index was normal, and a nerve conduction study showed mild, diffuse peripheral neuropathy.  There is no notation that the peripheral neuropathy was attributed to diabetes mellitus.  Of note, the treating physician wrote that there was a "questionable history of diabetes in the past."  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because it is unclear whether the Veteran's diagnosed peripheral neuropathy is proximately due to, or aggravated by, his service-connected diabetes, a VA examination that addresses the nature and etiology of the Veteran's peripheral neuropathy is warranted on remand.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

	Increased Rating: PTSD

The Veteran contends that he is entitled to an initial increased rating greater than 30 percent for his service-connected PTSD prior to December 7, 2011, and a rating in excess of 50 percent thereafter.  The Veteran was afforded a VA PTSD examination in January 2016.  The examiner wrote that the examination did not reveal significant PTSD symptoms, but the Veteran was very somnolent and fell asleep while responding to questions.  Consequently, the examiner provided that the examination "may not be the most accurate assessment of his symptoms."  In light of this background, the record indicates that the January 2016 VA examination report is inadequate for rating purposes, and as such, another VA examination that addresses the nature and severity of the Veteran's PTSD is needed before the Board can adjudicate his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

	TDIU

As the remanded claims might have a bearing on the Veteran's claim for a TDIU, it is inextricably intertwined with them, and the Board will defer consideration of his TDIU claim until they are addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to address the nature and etiology of his lower extremity peripheral neuropathy.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

a)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lower extremity peripheral neuropathy is caused OR aggravated by his service-connected diabetes mellitus.  

In rendering any opinions, the examiner is asked to consider the October 2008 private treatment records from the Alabama Neurological Institute showing a diagnosis of mild diffuse peripheral neuropathy in October 2008, as described above.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If the Veteran's service-connected diabetes mellitus is found to aggravate his peripheral neuropathy, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

b)	The examiner should address any functional/occupational impairment associated with the Veteran's peripheral neuropathy, even if he is retired or otherwise not currently working.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested in number (1), afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

a)	The examiner should perform all tests and studies deemed necessary to determine the current severity of the Veteran's PTSD, and the examination report should comply with all appropriate protocols for rating PTSD.  

b)	The examiner should also address the occupational and social impairment associated with the Veteran's PTSD, even if he is retired or otherwise not currently working.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, in addition to any other development deemed necessary, readjudicate the Veteran's claims, with consideration of all evidence received since the issuance of the June 2014 SOC (TDIU) and the January 2016 SSOC (PTSD and peripheral neuropathy).  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






Continued next page
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


